Citation Nr: 9924122	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
sarcoidosis with associated mild restrictive lung disease and 
skin condition, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to July 
1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the RO.  

REMAND

The veteran's service-connected sarcoidosis with associated 
mild restrictive lung disease and skin condition is currently 
rated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.97, Diagnostic Code 6846.  The criteria for rating 
respiratory disorders, including criteria pertaining to 
restrictive lung disease, were changed, effective on October 
7, 1996.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply. Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The RO has not considered whether 
the service connected disability warrants a higher rating 
under the new criteria pertaining to restrictive lung 
disease.  

In this respect, the Board notes that June 1998 VA pulmonary 
function testing revealed DLCO of 18, or 61 percent 
predicted.  Under the general rating criteria of restrictive 
lung disease, a 30 percent evaluation is warranted when DLCO 
(SB) is 56 to 65 percent predicted.  Following a review of 
the entire claims folder, it is the opinion of the Board that 
the clinical findings currently of record are inadequate to 
rate the veteran's service-connected disease under both the 
old and new rating criteria.  

The Board notes that a skin disorder is part of the service-
connected sarcoidosis.  On VA examination in June 1998, the 
examiner noted that there was a lesion on the right upper 
eyelid consistent with chalazion.  The examiner indicated 
that the veteran should be afforded an ophthalmology 
examination for that lesion.  At the time of the examination, 
a skin condition was noted but the examiner indicated in an 
addendum that it was not related to sarcoidosis.  However, 
the Board finds that a current examination is necessary to 
determine the current extent of any related skin disorder.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
August 1996 for sarcoidosis with 
associated restrictive lung disease and 
skin condition. After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The RO should also obtain all VA 
treatment records not previously obtained 
and associate them with the claims 
folder.  

2.  Then, the RO should arrange for 
special VA pulmonary, dermatology and 
ophthalmology examinations to determine 
the current extent of the veteran's 
service-connected sarcoidosis with 
associated restrictive lung disease and 
skin condition, and to obtain information 
which will provide for its evaluation 
under the new rating criteria for 
respiratory disorders.  All indicated 
testing in this regard should be 
accomplished and all findings should be 
reported in detail.  The examining 
physician conducting the respiratory 
examination should be provided with a 
copy of the new rating criteria 
applicable to restrictive lung disease.  
The complete claims folder, including a 
copy of this remand order, should be 
reviewed by the examiner.  

3.  After undertaking all development 
requested hereinabove, the RO should 
review the veteran's claim, to include 
consideration of both old and new rating 
criteria for restrictive lung disease.  
If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


